  Case 20-30706        Doc 20      Filed 08/10/20 Entered 08/10/20 12:32:00          Desc Main
                                     Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

In Re:                                        )
                                              )      Bankruptcy Case No. 20-30706
PERFECT FIT INDUSTRIES, LLC,                  )
                                              )      Chapter 7
                       Debtor.                )

                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE THAT the undersigned hereby appears in this matter on behalf
of Serta Simmons Bedding Company, LLC in the above-captioned bankruptcy proceeding, and
hereby requests, as provided in 11 U.S.C. § 102(1) and 342 and Bankruptcy Rules 2002 and
9007, that all notices given or required to be given and all papers served or required to be served
in this case be given to and served on the undersigned at the address set out below:

                                           Stacy C. Cordes
                                        Burt & Cordes, PLLC
                                    122 Cherokee Road, Suite 1
                                   Charlotte, North Carolina 28207
                                 E-mail: scordes@burtcordeslaw.com

         This the 10th day of August, 2020.

                                                     BURT & CORDES, PLLC

                                              By:    /s/ Stacy C. Cordes
                                                     Stacy C. Cordes
                                                     State Bar No. 18122
                                                     122 Cherokee Road, Suite 1
                                                     Charlotte, North Carolina 28207
                                                     Telephone:     704.332.3282
                                                     Facsimile:     704.332.3324
  Case 20-30706       Doc 20     Filed 08/10/20 Entered 08/10/20 12:32:00            Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on 10th day of August, 2020, I electronically filed the foregoing
Notice of Appearance and Request for Service with the Clerk of Court using the CM/ECF
system, which will send notification of such filing to the following parties:

 U.S. Bankruptcy Administrator

 Anna S. Gorman
 Grier Wright Martinez, P.A.
 Counsel for the Debtor

 Joseph W. Grier, III
 Grier Wright Martinez, P.A.
 Counsel for the Debtor

 John W. Taylor
 John W. Taylor, PC
 Trustee

 Ross Robert Fulton
 Rayburn Cooper Durham, P.A.
 Counsel for Cross River, LLC

 Matthew L. Tomsic
 Rayburn Cooper Durham, P.A.
 Counsel for Cross River, LLC


       This the 10th day of August, 2020.
                                                     BURT & CORDES, PLLC

                                              By:    /s/ Stacy C. Cordes
                                                     Stacy C. Cordes
                                                     State Bar No. 18122
                                                     122 Cherokee Road, Suite 1
                                                     Charlotte, North Carolina 28207
                                                     Telephone:     704.332.3282
                                                     Facsimile:     704.332.3324




                                                 2
